Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the previous objections to claims 2-17 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 2-17 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the previous 112(b) rejections of claims 1-5, 7, 9, 14, 16-17 have been fully considered and are both persuasive and non-persuasive in certain instances.  Applicant has amended the claims to mostly obviate the previous issues, though Examiner still maintains certain 112(b) rejections on claims 1, 5, 7, 14, 16-17 (see below for which 112(b) issues still persist).  The previous 112(b) rejections of claims 1-5, 7, 9, 14, 16-17 has been withdrawn in part. 


Examiner’s Comment
Examiner still requires clarification regarding the claimed invention of claim 1.  Applicant’s preamble is claiming “a mechanical system”.  Examiner considers there to be a consistency issue between what is being included/excluded of the claimed invention, particularly as it would pertain to washing functionality (e.g. is Applicant trying to claim the greater overall wash system? or simply a sub-system such as what is depicted in Applicant’s Figure 5?)


Applicant’s claimed invention does not appear to clearly correspond with the disclosed invention (see MPEP 2173.03, "Correspondence Between Specification and Claims").  Applicant generally discloses a silverware washing system which generally comprises a base, a wash tank with a tank cover, and a vertical motion device (see Applicant’s Figures 1-9, immersion wash system 10, system base 14, wash tank 16, baskets 20a-20c, lift mechanism 22, chemical feed line 23, overflow tube 25, drain 
For example, the controller recited in claim 2 is disclosed as controlling various valves as well as directing cyclical processes of operation (see Applicant’s Figures 1-9, drain line/valve 26, auto fill valve 48, controller/DC power source 66.  specification, [0032], [0043]-[0050].  also refer to claim 17).  Examiner does not consider it proper to be assigning the controller to this “mechanical system” when the controller’s functionality extends beyond to the overall immersion/silverware wash system.  Examiner’s issue is that the wash tank is technically excluded from the claimed mechanical system in claim 1 as an intended use, but the controller is then selectively being assigned to the claimed mechanical system despite including washing functionality/control (e.g. the controller is not limited to operating the motor/lift mechanism, and would belong to the more comprehensive washing system rather than a sub-system/mechanical system).  
In addition to the controller in claim 2, Examiner notes that this issue extends to other claimed features which would be associated with the overall washing system, such as the heating element of claim 11, the drain of claim 12, the various means of claims 13-14, and possibly the indicator displays/lights of claims 10 & 16.  The selective inclusion of these structural elements with their association with the washing functionality to the claimed invention in conjunction with the exclusion of the wash tank appears to create a consistency issue.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the full load and overload conditions of claim 16 are not found in the specification.  The specification in [0023]-[0024] describes LED indicators 21a-21c which identify which baskets are best available for the .

Claim Objections
Claim 9 objected to because of the following informalities:  “standard sized” should be “standard-sized”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner has interpreted “means for introducing chemical additives” in claim 13 to correspond with the following structure: feed lines/conduits and associated reservoir(s) (see Applicant’s [0029]).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A mechanical system”, but the overall disclosed invention is a silverware washing system.  The claimed invention appears to selectively assign features of the washing system (controller, heating element, overflow drain, etc.) while excluding other features (wash tank).  This appears to create an inconsistency issue between what belongs to this sub-system vs. the overall wash system (see Examiner’s Comment above).        
The term "generally" in lines 1, 5, & 7 of claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the loading of objects" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 introduces “introducing and removing a mass of objects” on line 2.  
The term "standard sized" in claim 9 is a relative term which renders the claim indefinite.  The term "standard sized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant attempts to further define this as “approximately waist height for the users” (see Applicant’s specification, [0025]), but Examiner considers that:  1) “approximately” is a relative term, and 2) “waist height” is also variable depending on the user.
Claim 14 limitation “means for controlling a flow of fluid” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 16 assigns functionality to the indicator lights, but there does not appear to be any control/detection means being claimed and .
Claim 16 recites “overload conditions”.  Examiner requires clarification through either argument or amendment as to what this is referring to from the disclosure (e.g. motor/power overload?  silverware loading?  fluid level? etc.)     
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 17 assigns functionality to the programmable means (controller?) but the structure actually responsible for the functionality (e.g. heating element, etc.) are not recited.  Claim 17 is effectively assigning functionality to the controller while omitting the structural elements (which may be operated by the controller) which are actually carrying out the function.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has clarified in claim 1 that the structure for holding the body of fluid is intended use.  Examiner considers that claim 8 would then not limit the actual structural elements of the mechanical system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anim-Mensah et al. (US 20170367557, “Anim-Mensah”).
Anim-Mensah teaches a warewasher comprising:

For Claim 1:
A mechanical system for creating a generally vertical and linear cycling motion, for introducing and removing a mass of objects to and from a body of fluid, the mechanical system positioned in proximity to a structure for holding the body of fluid, the mechanical system comprising: 
a generally vertical lift mechanism (see Figure 1, mechanism 24.  [0023]); 
at least one permeable structure for holding the mass of objects, the at least one permeable structure operably connected to the vertical lift mechanism (see Figure 1, rack 16); 
said at least one permeable structure being open to accept the loading of the mass of objects during the generally vertical and linear cycling motion of the mechanical system (see Figure 1, rack 16).  

For Claim 4: 
The system of Claim 1, wherein the at least one permeable structure becomes partially submersed during operation of the mechanical system (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  The body of fluid is an intended use/application of the mechanical system.  Examiner notes that Anim-Mensah also teaches this feature (see Figures 1-2, rack 16, steps 62, 66, 72).  The rack 16 will inherently be partially submersed when transitioning between the raised and submerged positions.  

For Claim 5:
The system of Claim 1, wherein the at least one permeable structure becomes fully submersed during operation of the mechanical system (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  The body of fluid is an intended use/application of the mechanical system.  Examiner notes that Anim-Mensah also teaches this feature (see Figures 1-2, rack 16, step 66).  

For Claim 6: 
The system of Claim 1, wherein the at least one permeable structure is raised above the body of fluid (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  The body of fluid is an intended use/application of the mechanical system.  Examiner notes that Anim-Mensah also teaches this feature (see Figures 1-2, rack 16, steps 62 & 72).

For Claim 7: 
The system of Claim 1, wherein the at least one permeable structure comprises multiple permeable structures, each receiving a mass of objects to be introduced to and removed from the body of fluid (see [0023].  refer to “rack 16 (or racks)”).

For Claim 8:
The system of Claim 1, wherein the body of fluid is temperature-controlled (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  The body of fluid is an intended use/application of the mechanical system.  

For Claim 9:
The system of Claim 1, wherein the entire system is sized and structured to be positioned on, and to operate on, existing standard sized dish tabling (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  The dish tabling is an intended use/application, and Examiner considers Anim-Mensah’s warewasher could be positioned on dish tabling for operation.  Additionally, even if this would necessitate a change in size, Examiner notes case law pertaining to change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718